Citation Nr: 1431291	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include a murmur with chest pain. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  

4.  Entitlement to service connection for residuals of stroke, to include as secondary to hypertension and diabetes.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for right hand disability, including arthritis.  

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1969; from April 1971 to August 1976; and from May 1985 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In December 2013, a Board hearing was held in Washington, D.C. before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims that service connection is warranted for diabetes on a presumptive basis as due to herbicide exposure.  At his December 2013 Board hearing, he reported that he was diagnosed with the disease seven years previously.  He also maintained that he was exposed to herbicides while stationed at the Udorn Royal Thai Air force Base (RTAFB).  He testified that his duties as an aircraft mechanic during that time included being near the perimeter to run various aircraft at full power to make sure they were working properly.   Although the Veteran's personnel records do not show assignment to this airbase, in October 2011, Joint Services Records Research Center (JSRRC) research showed that the fighter wing to which the Veteran was assigned, the 405th, was sent on temporary duty assignment to Thailand from July through September 1973.  

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled: Project CHECO Southeast Asia Report: Base Defense in Thailand.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security 

policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Here, there is no basis in the record for finding the Veteran's testimony concerning proximity to the perimeter of the Udorn base not credible.  Based on his MOS, his assertions that his duties placed him at or near the perimeter of the base are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Thus, exposure to herbicides has been established on a facts found basis.  However, there is no actual evidence of record that the Veteran currently has diabetes or ischemic heart disease, which are both presumptive disorders.  38 C.F.R. § 3.309.  Thus, in order to substantiate his claim, on remand, the Veteran should be scheduled for appropriate VA examinations.  

As the Veteran has alleged hypertension secondary to his diabetes, and stroke (with residuals) secondary to his hypertension, his claims for service connection for these disabilities are inextricably intertwined with the claim for service connection for diabetes and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran received a VA ear, nose and throat (ENT) examination in February 2012 with audiological testing done in January 2012.  After the examination, the ENT physician opined that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of an event in military service, indicating that the Veteran's hearing loss was currently much worse than the hearing loss that was present on separation from his last period of active duty service.  He also noted that the Veteran had a very mild high frequency hearing loss at separation from his last period of active duty service.   The examiner did not explain why the Veteran simply having much worse hearing loss in February 2012 

as compared with his level of hearing loss at the time of separation from active duty indicates that this current hearing loss is less likely than not unrelated to service.  Consequently, the Board finds that remand of the hearing loss claim is necessary so that a supplemental medical opinion can be provided to clarify this reasoning.  

The service treatment records show that the Veteran was seen by medical personnel for headaches during his last period of active duty.  He also reported on a March 1989 medical history report a history of frequent or severe headaches and a history of dizziness or fainting spells.  Additionally, the Veteran has testified that he has continued to experience frequent headaches since separation from service and he is competent to provide such testimony.  Thus, a remand is required to afford the Veteran a VA examination to determine the likely etiology of any current headache disability.  

The Veteran also testified that due to his duties as an aircraft mechanic during service, he had his hands "banged, cut, (and) smashed, kind of."  Additionally, he indicated that he thought he may have been diagnosed with arthritis sometime around 1986.  He noted that he took aspirin for hand pain during service and that he has continued to take aspirin for hand pain up until the present day.  Although the service treatment records do not show any treatment or evaluation for right hand pathology, the Veteran is competent to report experiencing right hand problems from service up until the present day.  Consequently, on remand, the Veteran should be afforded a VA examination to determine the likely etiology of any current right hand disability.  

The Veteran has asserted a stressor event of being exposed to a sapper attack on October 3, 1972 while stationed at Udorn RTAFB.  Also, while he has not actually received a diagnosis of PTSD, he has reported current symptoms of the disorder, including moodiness, agitation and recurrent thoughts of the trauma he experienced during the attack.  The Board notes that although there is evidence indicating that the Veteran served in Thailand from July to September 1973, it is unclear if he was 

stationed in Thailand in October 1972.  On remand, the agency of original jurisdiction should attempt to confirm whether the Veteran was also on temporary (or regular) duty at Udorn RTAFB at the time the base was subjected to the October 3, 1972 sapper attack.  As part of these confirmation efforts, the AOJ should attempt to obtain a listing of the Veteran's unit of assignment in October 1972.  (Notably, it does not appear that the personnel records associated with the claims file contain a listing of the Veteran's unit of assignment for this time frame).  Regardless, the Veteran should be scheduled for a VA psychiatric examination to determine whether he has PTSD or other psychiatric disability related to service, as he reported experiencing depression, anxiety, and sleep problems on examination during service in March 1989.  

Prior to affording the Veteran the above mentioned VA examinations, the AOJ should ask the Veteran to identify all sources of post-service treatment or evaluation he has received for hearing loss, hypertension, stroke, residuals of stroke, headaches, right hand disability, and psychiatric disability and should secure copies of complete records of the treatment or evaluation from all sources identified.  

Finally, it is unclear if the Veteran's complete service treatment records have been obtained, to include records from his first period of service from February 1966 to December 1969.  Therefore, additional efforts are warranted on remand.
  
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records from his three of his periods of active service, i.e., from February 1966 to December 1969; April 1971 to August 1976; and May 1985 to March 1990, to include all clinical records.

2.  Ask the Veteran to identify all sources of post-service treatment or evaluation he has received for hearing loss (to include any employment physicals), hypertension, any heart disorder, stroke and/or residuals of a stroke, headaches, a right hand disability, and a psychiatric disability.  Obtain copies of all available records from sources appropriately identified.  

3.  Attempt to obtain from NPRC a record of the Veteran's unit of assignment as of October 3, 1972, the date of the sapper attack on Udorn RTAFB.  Also, through appropriate inquiries to JSRRC and any other appropriate source, attempt to verify whether the Veteran, or at least his unit, was stationed at Udorn RTAFB on October 3, 1972.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination concerning diabetes mellitus.  The VA examiner should review the claims file in conjunction with the examination and any indicated tests should be performed.   

The examiner should determine whether the Veteran has diabetes mellitus and any complications of diabetes mellitus.  

The examiner should explain the rationale for all opinions given.  

5.  Schedule the Veteran for a VA psychiatric examination.  The VA examiner should review the claims file in conjunction with the examination and any indicated tests should be performed.   

The examiner should identify all current psychiatric disorders found to be present.  



If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disorder is related to any in-service verified stressor.  

As to any psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's complaints of frequent trouble sleeping and depression or excessive worry at the time of his March 1989 service examination.

The examiner should explain the rationale for all opinions given.  
   
6.  Schedule the Veteran for a VA cardiovascular examination.  The VA examiner should review the claims file in conjunction with the examination and any indicated tests should be performed.   

The examiner should identify all current cardiovascular disorders found to be present, to include any hypertension, residuals of a stroke, etc.  The examiner should specifically determine whether the Veteran has ischemic heart disease.  

A)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the any current cardiovascular disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

B) If it is verified that the Veteran has diabetes, the examiner should also provide an opinion in answer to the following questions:

i) Is it at least as likely as not (i.e. a 50% chance or greater) that any current cardiovascular disorder (to include hypertension, a stroke, or heart disease) was caused by the Veteran's diabetes?

ii) Is it at least as likely as not (i.e. a 50% chance or greater) that any current cardiovascular disorder (to include hypertension, a stroke, or heart disease) has been aggravated by the Veteran's diabetes?

iii) Is it at least as likely as not (i.e. a 50% chance or greater) that any stroke suffered by the Veteran was caused by hypertension or heart disease?

iv)  Is it at least as likely as not (i.e. a 50% chance or greater) that any stroke or stroke residuals suffered by the Veteran has been aggravated by hypertension or heart disease?

The examiner should explain the specific rationale for each opinion provided.   

7.  Obtain a supplemental opinion from the VA otolaryngologist who performed the February 2012 VA examination.  

Prior to providing the opinion, the otolaryngologist should review the claims file, including the service treatment records, to include audiograms and complaints of ear pain.  

The examiner should then provide a supplemental opinion concerning the likelihood that the Veteran's hearing loss had its clinical onset during active service, or whether all or part of his current hearing loss was caused by or resulted from noise exposure in service.  

The examiner should explain the specific rationale for the opinion provided.  In particular, the examiner should comment on his finding that the Veteran did have mild high frequency hearing loss at the time of separation from his final period of active duty and should indicate whether it is at least as likely as not (i.e. a 50% chance or better) that the Veteran's current hearing loss is related to that noted in-service high frequency hearing loss. 

If the prior VA examiner is not available, the opinions requested above should be provided by another VA otolaryngologist.  In that eventuality, the Veteran may need to be reexamined but that is left to the designee's discretion.  

8.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current headache disability.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should provide an opinion whether any current headache disability is at least as likely as not (i.e. a 50% chance or greater) had its clinical onset during active service or is related to any in-service disease, event, or injury, including the headaches experienced in 1989.  



The examiner should explain the rationale for the opinion given.  

9.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current right hand disability.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.   Any indicated tests should be performed, including X-rays.  

The examiner should then provide an opinion whether any current right hand disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including his aircraft maintenance duties therein.  

The examiner should explain the rationale for the opinion given.  

10.  Next, review all the VA examination reports to ensure that they are in full compliance with the remand instructions.  If there are any deficiencies, take appropriate remedial action.  

11.  Finally, readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


